DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment 
Claims 22, 29-30 is amendment and field on 10/26/2021.
A terminal disclaimer was filed and approved on 10/26/2021.
The amendment to claims overcome the claims objection in the action mailed on 9/21/2021.
The double patenting rejection is withdrawn do to the filing the terminal disclaimer.

Terminal Disclaimer
The terminal disclaimer filed on 10/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9480826 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 would be allowed if the double patenting is overcome.
As to claim 21, an intravascular device comprising: a carrier, a plurality of ribbon strips, a plurality of spikes and wherein the intravascular device when in use creates microperforations in plaque without disrupting and separating the plaque from a vessel wall, wherein the microperforations have a depth from 0.01 mm to 0.5 mm and a distance between microperforations from 0.01 mm to 2 mm in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Reed et al. (US. 6,197,013B1) (“Reed”) is the closest prior art of record. Even though Reed discloses an intravascular device (Fig. 8) comprising: a carrier (Fig. 7), a plurality of ribbon strips (strips that has the microneedle 5), a plurality of spikes (5), Reed fails to disclose the intravascular device when in use creates microperforations in plaque without disrupting and separating the plaque from a vessel wall, wherein the microperforations have a depth from 0.01 mm to 0.5 mm and a distance between microperforations from 0.01 mm to 2 mm.
As to claim 28, an intravascular device comprising: a carrier, a plurality of ribbon strips, a plurality of spikes and wherein the intravascular device when in use creates microperforations in plaque without disrupting and separating the plaque from a vessel wall in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Reed et al. (US. 6,197,013B1) (“Reed”) is the closest prior art of record. Even though Reed discloses an intravascular device (Fig. 8) comprising: a carrier (Fig. 7), a plurality of ribbon strips (strips that has the microneedle 5), a plurality of spikes (5), Reed fails to disclose wherein the intravascular device when in use creates microperforations in plaque without disrupting and separating the plaque from a vessel wall.
As to claim 36, an intravascular device comprising: a carrier, a plurality of ribbon strips, a plurality of spikes and wherein the intravascular device when in use creates microperforations in plaque without disrupting and separating the plaque from a vessel wall, wherein the microperforations have a depth from 0.01 mm to 0.5 mm and a distance between microperforations from 0.01 mm to 2 mm in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Reed et al. (US. 6,197,013B1) (“Reed”) is the closest prior art of record. Even though Reed discloses an intravascular device (Fig. 8) comprising: a carrier (Fig. 7), a plurality of ribbon strips (strips that has the microneedle 5), a plurality of spikes (5), Reed fails to disclose wherein the intravascular device when in use creates microperforations in plaque without disrupting and separating the plaque from a vessel wall, wherein the microperforations have a depth from 0.01 mm to 0.5 mm and a distance between microperforations from 0.01 mm to 2 mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783    

/Lauren P Farrar/Primary Examiner, Art Unit 3783